Lahtinen, J.
Appeal from an order of the Court of Claims (Collins, J.), entered September 17, 2009, which, among other things, granted defendant’s cross motion for summary judgment dismissing the claim.
*737Claimant alleges wrongful confinement and negligence arising from his incarceration after he violated conditions of his postrelease supervision (hereinafter PRS). The sentencing court did not address mandatory PRS when sentencing claimant in 2000, as a second felony offender, for burglary in the second degree. The Department of Correctional Services added the statutorily required period of PRS, which claimant violated resulting in his further incarceration. In 2008, the Court of Appeals held that the Department of Correctional Services was not permitted to add PRS when the sentencing court had not addressed the issue (see Matter of Garner v New York State Dept. of Correctional Servs., 10 NY3d 358, 362 [2008]; see also People v Sparber, 10 NY3d 457, 469-471 [2008]). Claimant subsequently commenced this claim, which the Court of Claims dismissed upon defendant’s motion for summary judgment. Claimant appeals and we affirm for the reasons set forth in our decision in Nazario v State of New York (75 AD3d 715 [2010] [decided herewith]; see Donald v State of New York, 73 AD3d 1465, 1466-1467 [2010]; Collins v State of New York, 69 AD3d 46, 51-53 [2009]).
Spain, J.P, Stein, McCarthy and Garry, JJ., concur. Ordered that the order is affirmed, without costs.